Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  155239                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 155239
                                                                    COA: 332946
                                                                    Wayne CC: 10-002907-FC
  JONATHAN DAVID HEWITT-EL, a/k/a
  JONATHAN DAVID HEWITT,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 17, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether: (1) the defendant’s alleged grounds for relief were decided
  against him on direct appeal; (2) the Court of Appeals failed to defer to the Wayne
  Circuit Court’s credibility determinations; and (3) the defendant has established
  entitlement to relief under MCR 6.508(D). In addition to the brief, the appellant shall
  electronically file an appendix containing the items listed at MCR 7.312(D)(2). The
  appellee shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. The appellee shall also electronically file an appendix, or in the
  alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellee’s brief.
  The parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2017
           t0926
                                                                               Clerk